DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 31 May 2022 has been entered. Claims 1-23 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action dated 17 February 2022. The Applicant’s amendments to independent claims 1 and 9 overcome the rejections to claims 1-17 under 35 U.S.C. 103 previously set forth in the Non-Final Office Action dated 17 February 2022. (See response regarding claims 18-23 in “Response to Arguments” section). 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 31 May 2022, with respect to the rejection of claims 18-23 under 35 U.S.C. 103, Crane in view of Stoddart, Wijbrans, and Seetamraju have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103, Gulati in view of Stoddart, Crane, and Wijbrans.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1).

Regarding claim 1, Gulati teaches an optoelectronic device, comprising: a detector (6106) (see figure 61); a filter (col. 226, lines 27-35, Examples of radiation control parameters include: spacing between the illumination source and the radiation collection or detector; intensity or brightness of the illumination source; focal length of the illumination source; aperture size of the illumination source; wavelength of the radiation from the illumination source; bandwidth of the radiation from the illumination source; wavelength(s) of the radiation sensed by a detector, based on a filter, spectrometer, or the detector material) configured to receive a light beam reflected from a vascularized tissue (6108) in response to the vascularized tissue (6108) being illuminated by an optical source (6104) (see figure 61; and col. 135, lines 58-60, The detector 6106 is configured to receive the radiation reflected from and/or transmitted through the medium to be analyzed 6108); and a processor (6130) coupled to the detector (6106) and the filter (col. 226, lines 27-35), the processor (6130) configured to determine an estimate of a blood pressure based on the light beam reflected from the vascularized tissue (6108) (col. 247, lines 11-15, In addition to the use of spectroscopic measurement data for analysis of biochemical analytes in tissue, data from many other spectral, imaging, and other data sources can be analyzed with the collision-computing process described herein; col. 247, lines 60-66, A tokenized data stream refers to a human or machine processed, ordered collection of symbols (numerical, text, or alphanumeric character sets) that have been used to replace structured or unstructured data including text (articles, reports, messages, spreadsheets), images, video, audio data, and other sensor data, or any combination of these data types; and col. 248, lines 4-12, An example that shows the breadth of this approach is the use of optical, non-invasive photoplethysmography (PPG) data, which can be processed to measure heart rate, heart rate variability (HRV), heart rate recovery (HRR), and pulse transit time (PTT) for blood pressure, respiration rate, oxygen saturation, blood pressure and cardiac output assessments, neurologically induced skin perfusion changes, brain asymmetry, and also for detecting peripheral vascular disease; and for further details, see “Various Glucose Measurement Systems and Methods”, col. 242-247). However, Gulati fails to explicitly teach wherein the detector is a first array of avalanche photodiodes configured to operate in a Geiger mode; and wherein the filter is a tunable optical filter optically coupled to the first array. 
	However, Crane teaches wherein the detector is a first array of avalanche photodiodes configured to operate in a Geiger mode (col. 5, lines 33-42, the image of the scene can be visualized utilizing various low-level light detection means. In a first such mean, viz., a staring system, a lens is placed in front of a detector array such as a CCD or the photocathode of an image intensifier tube, such as is commonly used in commercially available night vision goggles. A second such means comprises sequential radiance measurement of the scene using a single detector element, such as a photomultiplier tube or photodiode, which serially scans the entire field of view in some fashion; and col. 8, lines 19-25 Two basic types of photodiodes are typically used: silicon PIN photodiodes and the silicon avalanche photodiodes (APD). At low frequencies and at low but not ultralow signal levels, a PIN photodiode is preferred. At lower light levels, avalanche photodiodes are preferred. A high reverse bias voltage (i.e. Geiger mode) leads to a high field in the p-n junction region); and wherein the filter (17) is a tunable optical filter optically coupled to the first array (col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati to incorporate the teachings of Crane to further include an array of APDs operating in Geiger mode because they are more sensitive, which allows the device to sense low amounts of light; and to include a tunable filter because they require no dispersion which means that their resolution is not limited by its size, and they can be made compact, allowing for an efficient device that is easy to integrate into other devices. 

Regarding claim 2, Gulati as modified by Crane teaches the optoelectronic device according to Claim 1 wherein the tunable optical filter (Crane, 17) is a Fabry-Perot cavity (Crane, col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters).

Regarding claim 9, Gulati teaches a blood pressure sensor, comprising: a light source (6104) configured to emit a light beam (see figure 61, radiation source 6104); and a detector (6106) (see figure 61); a filter (col. 226, lines 27-35, Examples of radiation control parameters include: spacing between the illumination source and the radiation collection or detector; intensity or brightness of the illumination source; focal length of the illumination source; aperture size of the illumination source; wavelength of the radiation from the illumination source; bandwidth of the radiation from the illumination source; wavelength(s) of the radiation sensed by a detector, based on a filter, spectrometer, or the detector material) configured to receive a light beam reflected from a vascularized tissue (6108) in response to the vascularized tissue (6108) being illuminated by an optical source (6104) (see figure 61; and col. 135, lines 58-60, The detector 6106 is configured to receive the radiation reflected from and/or transmitted through the medium to be analyzed 6108); and a processor (6130) coupled to the detector (6106) and the filter (col. 226, lines 27-35), the processor (6130) configured to determine an estimate of a blood pressure based on the light beam reflected from the vascularized tissue (6108) (col. 247, lines 11-15, In addition to the use of spectroscopic measurement data for analysis of biochemical analytes in tissue, data from many other spectral, imaging, and other data sources can be analyzed with the collision-computing process described herein; col. 247, lines 60-66, A tokenized data stream refers to a human or machine processed, ordered collection of symbols (numerical, text, or alphanumeric character sets) that have been used to replace structured or unstructured data including text (articles, reports, messages, spreadsheets), images, video, audio data, and other sensor data, or any combination of these data types; and col. 248, lines 4-12, An example that shows the breadth of this approach is the use of optical, non-invasive photoplethysmography (PPG) data, which can be processed to measure heart rate, heart rate variability (HRV), heart rate recovery (HRR), and pulse transit time (PTT) for blood pressure, respiration rate, oxygen saturation, blood pressure and cardiac output assessments, neurologically induced skin perfusion changes, brain asymmetry, and also for detecting peripheral vascular disease; and for further details, see “Various Glucose Measurement Systems and Methods”). However, Gulati fails to explicitly teach wherein the detector is an array of single photon avalanche diodes (SPADs); and wherein the filter is a tunable optical filter optically coupled to the array of SPADs and configured to receive a reflected portion of the light beam that is reflected from a vascularized tissue, and to transmit at least some of the reflected portion of the light beam to the array of SPADs. 
	However, Crane teaches wherein the detector is an array of single photon avalanche diodes (SPADs) (col. 5, lines 33-42, the image of the scene can be visualized utilizing various low-level light detection means. In a first such mean, viz., a staring system, a lens is placed in front of a detector array such as a CCD or the photocathode of an image intensifier tube, such as is commonly used in commercially available night vision goggles. A second such means comprises sequential radiance measurement of the scene using a single detector element, such as a photomultiplier tube or photodiode, which serially scans the entire field of view in some fashion; and col. 8, lines 19-25 Two basic types of photodiodes are typically used: silicon PIN photodiodes and the silicon avalanche photodiodes (APD). At low frequencies and at low but not ultralow signal levels, a PIN photodiode is preferred. At lower light levels, avalanche photodiodes are preferred. A high reverse bias voltage (i.e. Geiger mode) leads to a high field in the p-n junction region (note that APDs operating in Geiger mode are SPADs)); and wherein the filter (17) is a tunable optical filter optically coupled to the array of SPADs and configured to receive a reflected portion of the light beam that is reflected from a vascularized tissue, and to transmit at least some of the reflected portion of the light beam to the array of SPADs (col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati to incorporate the teachings of Crane to further include an array of APDs operating in Geiger mode because they are more sensitive, which allows the device to sense low amounts of light; and to include a tunable filter because they require no dispersion which means that their resolution is not limited by its size, and they can be made compact, allowing for an efficient device that is easy to integrate into other devices. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 2 above, and further in view of Learmonth et al. (USPGPub 20160123809 A1).

Regarding claim 3, Gulati as modified by Crane teaches a Fabry-Perot cavity (Crane, col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters). However, the combination fails to explicitly teach an actuation stage configured to electrically control an optical length of the Fabry-Perot cavity.
	However, Learmonth teaches an actuation stage configured to electrically control an optical length of the Fabry-Perot cavity (724) (¶101, In various embodiments, either the glass wafer or the BSI CMOS wafer is bonded or otherwise coated with a patterned layer or layers (e.g., piezo-electric transducer), which, upon actuation with an electric field can change the separation between the glass and BSI wafers; and ¶108, the glass and BSI CMOS wafer are bonded and diced to form Fabry-Perot etalon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Learmonth to further include an adjustable filter because doing so would prevent the need for multiple sensors all tailored for a specific wavelength, thereby making the apparatus smaller and reducing the amount of resources needed to assemble it. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 2 above, and further in view of Fontecchio et al. (USPGPub 20140354996 A1).

Regarding claim 4, Gulati as modified by Crane teaches a tunable filter (Crane, col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters). However, the combination fails to explicitly teach wherein the tunable optical filter has a switching time in a range from 1 µs to 100 µs.
	However, Fontecchio teaches wherein the tunable optical filter (H-PDLC) has a switching time in a range from 1 µs to 100 µs (abstract, A holographic polymer dispersed liquid crystal (HPDLC) tunable filter exhibits switching times of no more than 20 microseconds).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Fontecchio to further limit the switching time of the tunable optical filter into a certain range because [i]n a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima Facie case of obviousness exists. (MPEP 2144.05 (I)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 1 above, and further in view of Hillmer et al. (USPGPub 20110043823 A1).

Regarding claim 5, Gulati as modified by Crane teaches a first array (Crane, see col. 5, lines 33-42) and a tunable optical filter (Crane, see col. 4, lines 65-67 and col. 5, lines 1-6). However the combination fails to explicitly teach a die, the first array and the tunable optical filter being formed in the die.
	However, Hillmer teaches a die (2), the sensor/detector (3) and the filter (5a-5d) being formed in the die (2) (see figure 7; and ¶101, the filter 25 or its filter elements 5a to 5d are preferably formed on the back 2b of the substrate 2, which therefore forms both the substrate for the sensor device and the substrate for the filter 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Hillmer to further specify that both the sensor and filter are located on the same die in order to use less materials and decrease the size of the device, allowing for low cost production and the easy integration of the device into other systems. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 1 above, and further in view of Smith et al. (USPGPub 20150103343 A1).

Regarding claim 6, Gulati as modified by Cranes teaches a tunable filter (Crane, col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters). However, the combination fails to explicitly teach an actuation stage configured to control a pass band of the tunable optical filter.
	However, Smith teaches an actuation stage (20) configured to control a pass band of the tunable optical filter (see figure 2; and ¶86, Wavelength tuning of the filter characteristic, in particular of the wavelength of the passband(s), is achieved by controlling the cavity length L using the actuator system 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Smith to further include an actuation stage for the tuning of the filter because doing so would prevent the need for multiple sensors all tailored for a specific wavelength, thereby making the apparatus smaller and reducing the amount of resources needed to assemble it.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 1 above, and further in view of Hug et al. (US Patent No. 9568418 B1).

Regarding claim 7, Gulati as modified by Crane teaches a first array of avalanche photodiodes operating in Geiger mode (Crane, see col. 5, lines 33-42) a tunable optical filter (Crane, see col. 4, lines 65-67 and col. 5, lines 1-6). However, the combination fails to explicitly teach a second array of avalanche photodiodes configured to operate in the Geiger mode, the filter being optically coupled to the second array, wherein the first array of avalanche photodiodes is configured to detect light within a first range of wavelengths, and the second array of avalanche photodiodes is configured to detect light within a second range of wavelengths that is different from the first range of wavelengths.
	However, Hug teaches a second array (516-2) of avalanche photodiodes configured to operate in the Geiger mode, the filter (214-2) being optically coupled to the second array (516-2), wherein the first array (516-1) of avalanche photodiodes is configured to detect light within a first range of wavelengths, and the second array (516-2) of avalanche photodiodes is configured to detect light within a second range of wavelengths that is different from the first range of wavelengths (col. 35, lines 62-67 and col. 36, lines 1-17, The system of FIG. 9A provides a package 501 in which a radiation source 502 is located along with a Raman detector 516-1 and a fluorescence detector 516-2 and at least two spectral filters 214-1 and 214-2 for respectively directing 1.sup.st and 2.sup.nd selected radiations on to detectors 516-1 and 516-2. The package may also include filter 503-1 and filter or mirror 503-2, Rayleigh detector 503-3, power supply 526, controller 528, and analyzer 522 and/or output device 524. The package may also include a stepper motor, linear motor, or other electronic or electromechanical devices for tuning any tunable filters that are present. In the chemical analysis method involving the device of FIG. 9A, radiation is directed from the radiation source 502 to sample 506. Return radiation is directed onto filter 503-2 where Rayleigh radiation is reflected toward filter or mirror 503-1 of which a portion may be directed to Rayleigh detector 503-3. Radiation of detection interest is passed by filter 503-2 and encounters filter 214-1 which reflects 1.sup.st selected radiation to the Raman detector 516-1 and transmits other radiation of detection interest onto filter 214-2. Filter 214-2 reflects 2.sup.nd selected radiation onto fluorescence detector 516-2 and may transmit or absorb other wavelengths that are not of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Hug to further include a second detector in order to obtain data for a plurality of measurements for a plurality of wavelengths, wherein the correlating comprises determining relative amounts of the measurements for at least two different wavelengths of the plurality of wavelengths and comparing the relative amounts with the data (Hug, col. 10, lines 19-24); or in order to measure two different data types simultaneously (as mentioned in Hug, col. 10, lines 24-27). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 9 above, and further in view of Boate et al. (USPGPub 20140333898 A1).

Regarding claim 10, Gulati as modified by Crane teaches a light source (Gulati, 6104 and Crane 11). However, the combination fails to explicitly teach wherein said light source has an emission area equal to or less than 1 mm2. 
	However, Boate teaches wherein said light source (105) has an emission area equal to or less than 1 mm2 (¶95, Some embodiments utilize suitable LEDs that are commercially available having emission areas of about 1 mm square and having a conversion response of 0.2 Watts/ampere)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Boate to further limit the size of the light source and its emission area because doing so would allow for a smaller package overall and allow for less power consumption. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 9 above, and further in view of Wagner et al. (USPGPub 20170118551 A1).

Regarding claim 11, Gulati as modified by Crane teaches a light source (Gulati, 6104 and Crane, 11). However, the combination fails to explicitly teach wherein said light source has an emission angle in a range from 60⁰ to 120⁰, inclusive.
	However, Wagner teaches wherein said light source (24) has an emission angle in a range from 60⁰ to 120⁰, inclusive (¶102, as illustrated in FIG. 2. The first axial direction A.sub.1 of the first light guide 40 has an angle a1 relative to a plane P.sub.1 defined by a surface of the optical source 24 that is less than ninety degrees (90°), and the second axial direction A.sub.2 of the second light guide 42 has an angle a2 relative to a plane P.sub.2 defined by a surface of the optical detector 26 that is less than ninety degrees (90°)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Wagner to further include a specific range of emission angles because [i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 (I)).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 9 above, and further in view of Newman et al. (U.S. Patent No. 9234797 B1).

Regarding claim 12, Gulati as modified by Crane teaches a light source (Gulati 6104 and Crane 11) and a tunable optical filter (Crane 17) (Crane, see col. 4, lines 65-67 and col. 5, lines 1-6). However, the combination fails to explicitly teach wherein said light source is configured to emit an initial broad-band light beam towards the vascularized tissue, and wherein the tunable optical filter is electronically controllable to select a number of narrow-band fractions of the light beam.
	However, Newman teaches wherein said light source (“THz Radiation) is configured to emit an initial broad-band light beam towards the vascularized tissue, and wherein the tunable optical filter is electronically controllable to select a number of narrow-band fractions of the light beam (col. 12, lines 20-33, FIG. 14A depicts cascading of a narrow band tunable etalon filter, approximately 50 GHz wide, which may be swept across a broad spectral window covering a spectral region of approximately 600 GHz-2,600 GHz. The window is comprised of four contiguous 500 GHz band pass regions provided by four independent antennae configurations disposed below a THz unit tuning cell region. The narrow band etalon tuning produces a system with a spectral selectivity that is controllable by varying the etalon gap width. In this example, there are about 40 discrete etalon tuning positions which cover the complete band pass from 600 GHz to 2600 GHz. The tuning of the mirror spacing may be accomplished by using discrete positions, or continuously controllable positions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Newman to further include a broad-band light source because doing so would prevent the necessity for multiple light sources, thereby allowing for fewer materials and less manufacturing cost, as well as a smaller overall package. 

Regarding claim 13, Gulati as modified by Crane and Newman teaches the blood pressure sensor according to claim 12 wherein said number of narrow-band fractions is greater than or equal to three (Newman, col. 12, lines 28-33, In this example, there are about 40 discrete etalon tuning positions which cover the complete band pass from 600 GHz to 2600 GHz. The tuning of the mirror spacing may be accomplished by using discrete positions, or continuously controllable positions).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) and Newman et al. (U.S. Patent No. 9234797 B1) as applied to claim 12 above, and further in view of Wijbrans et al. (USPGPub 20170016766 A1).

Regarding claim 14, Gulati as modified by Crane and Newman teaches a tunable optical filter (Crane 17) and an array of SPADs (Crane, Col. 8, lines 19-25). However, the combination fails to explicitly teach a microcontroller configured to control the tunable optical filter in such a way that, in a plurality of time intervals, the array of SPADs receives a corresponding plurality of narrow-band optical signals formed by corresponding narrow-band fractions of the reflected portion of the light beam, said array of SPADs being configured to generate, for each of said narrow-band optical signals, a corresponding electrical signal indicative of an intensity of the narrow-band optical signal.
	However, Wijbrans teaches a microcontroller (MC) configured to control the tunable optical filter (TBF1/TBF2) in such a way that, in a plurality of time intervals, the array of photosensors (PD1-PD3) receives a corresponding plurality of narrow-band optical signals formed by corresponding narrow-band fractions of the reflected portion of the light beam, said array of photosensors (PD1-PD3) being configured to generate, for each of said narrow-band optical signals, a corresponding electrical signal indicative of an intensity of the narrow-band optical signal (see figure 1; ¶17-¶22, For each substance of interest, the wavelengths to which the filters should be tuned and the spectral coefficients for that wavelength sub range are stored in the memory of the micro controller. The procedure followed by the microcontroller then is: Tune a filter to the start of the wavelength sub range to be integrated. Reset the integrator. Measure and store the accumulated charge in the integrator. Optionally scan through the whole wavelength sub range if the subrange is larger than the bandwidth of the tunable filter. Stop measuring and read-out the accumulated charge using the AD converter; and ¶55, each tunable bandpass filter (TBF1, TBF2) is configured to receive control data indicative of a time period (T.sub.Filter) during which the corresponding tunable bandpass filter (TBF1, TBF2) is arranged to filter a predetermined wavelength interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Crane, and Newman to incorporate the teachings of Wijbrans to further include a microprocessor because doing so allows for easier use of the device and the production of accurate data. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 9 above, and further in view of Smith et al. (USPGPub 20150103343 A1) and Scott et al. (USPGPub 20170089756 A1).

Regarding claim 15, Gulati as modified by Crane teaches a tunable optical filter (Crane 17) and an array of SPADs (Crane, col. 5, lines 33-42, the image of the scene can be visualized utilizing various low-level light detection means. In a first such mean, viz., a staring system, a lens is placed in front of a detector array such as a CCD or the photocathode of an image intensifier tube, such as is commonly used in commercially available night vision goggles. A second such means comprises sequential radiance measurement of the scene using a single detector element, such as a photomultiplier tube or photodiode, which serially scans the entire field of view in some fashion; and col. 8, lines 19-25, Two basic types of photodiodes are typically used: silicon PIN photodiodes and the silicon avalanche photodiodes (APD). At low frequencies and at low but not ultralow signal levels, a PIN photodiode is preferred. At lower light levels, avalanche photodiodes are preferred. A high reverse bias voltage (i.e. Geiger mode) leads to a high field in the p-n junction region). However, the combination fails to explicitly teach wherein the optoelectronic device further includes: an actuator coupled to the tunable optical filter and configured to control a pass band of the tunable optical filter; and a controller coupled to the array of SPADs and configured to supply a reverse biasing voltage to each of the SPADs of the array of SPADs.
	However, Smith teaches wherein the optoelectronic device further includes: an actuator (20) coupled to the tunable optical filter and configured to control a pass band of the tunable optical filter (10) (¶86, Wavelength tuning of the filter characteristic, in particular of the wavelength of the passband(s), is achieved by controlling the cavity length L using the actuator system 20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Smith to further include an actuator because doing so would allow control over the tunable optical filter, thereby making it easier to use and preventing the need for multiple filter. However, the combination fails to explicitly teach a controller coupled to the array of SPADs and configured to supply a reverse biasing voltage to each of the SPADs of the array of SPADs.
	However, Scott teaches a controller (422) coupled to the array of SPADs (416/418) and configured to supply a reverse biasing voltage to each of the SPADs of the array of SPADs (416/418) (¶58, The voltage controller 422 provides a control signal which is provided to the reference array 416 and to the return array 418 to thereby control the voltage applied across each SPAD).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Crane, and Smith to incorporate the teachings of Scott to further include a voltage controller in order to ensure optimal SPAD firing conditions, compensating for process and temperature variations (Scott ¶59).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 9 above, and further in view of Helbing (USPGPub 20060132786 A1).

Regarding claim 16, Gulati as modified by Crane teaches a light source (Gulati 6104 and Crane 11) and an optoelectronic device (Gulati 6100). However, the combination fails to explicitly teach wherein the light source is formed in a first die, and the optoelectronic device is formed in a second die that is separate from the first die.
	However, Helbing teaches wherein the light source (42) is formed in a first die (70), and the optoelectronic device (36) is formed in a second die (40) that is separate from the first die (70) (¶43, FIGS. 6 and 7 illustrate a sensor having a light source and detector on opposite sides of chemical layer 32. Referring now to FIGS. 6 and 7, light source 42 is provided on a separate substrate 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Helbing to further include separate dies for the light source and the optoelectronic device because it allows for a separation of the two parts, allowing a greater range of emission angle to be picked up by the sensor. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Crane et al. (U.S. Patent No. 6230046 B1) as applied to claim 9 above, and further in view of Donlagic et al. (USPGPub 20160025562 A1).

Regarding claim 17, Gulati as modified by Crane teaches wherein the light source (Gulati 6104) is a light emitting diode (LED) (Gulati, col. 227, lines 10-16, an illumination system (“light engine”) or radiation source for measurement of analytes using collision computing could be configured with one or more discrete devices, e.g., LED, laser diode, VCSELs, quantum dots, phosphor dots or superluminous LED sources coupled to single or multiple detectors or photodiodes or quantum dots, without the use of an interferometer). However, the combination fails to explicitly teach wherein the LED is configured to emit the light beam having wavelengths in a range from 400nm to 1000nm, inclusive.
	However, Donlagic teaches wherein the LED (912) is configured to emit the light beam having wavelengths in a range from 400nm to 1000nm, inclusive (¶56, The broad-band light source 912 can be an optical source, such as a light bulb, a xenon-filled light bulb, or a broad-band light-emitting diode (LED). Other broad band light sources may be used. Broad-band source, as used herein means a light source that emits an optical spectrum having a Full Width at Half Maximum amplitude (FWHM) of greater than about 250 nm, greater than about 500 nm, or even more, and that emits wavelengths within range of between about 350 nm and about 1100 nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Donlagic to further include this specific range of wavelengths because near infrared spectroscopy penetrates a broad range of tissues, allowing it to be used in a plurality of different applications. 

Claims 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Stoddart et al. (U.S. Patent No. 6381480 B1), Crane et al. (U.S. Patent No. 6230046 B1), and Wijbrans et al. (USPGPub 20170016766 A1).

Regarding claim 18, Gulati teaches an blood pressure detection system, comprising: a detector (6106) (see figure 61); a filter (col. 226, lines 27-35, Examples of radiation control parameters include: spacing between the illumination source and the radiation collection or detector; intensity or brightness of the illumination source; focal length of the illumination source; aperture size of the illumination source; wavelength of the radiation from the illumination source; bandwidth of the radiation from the illumination source; wavelength(s) of the radiation sensed by a detector, based on a filter, spectrometer, or the detector material) configured to receive a light beam reflected from a vascularized tissue (6108) in response to the vascularized tissue (6108) being illuminated by an optical source (6104) (see figure 61; and col. 135, lines 58-60, The detector 6106 is configured to receive the radiation reflected from and/or transmitted through the medium to be analyzed 6108); and a processor (6130) coupled to the detector (6106) and the filter (col. 226, lines 27-35), the processor (6130) configured to determine an estimate of a blood pressure based on the light beam reflected from the vascularized tissue (6108) (col. 247, lines 11-15, In addition to the use of spectroscopic measurement data for analysis of biochemical analytes in tissue, data from many other spectral, imaging, and other data sources can be analyzed with the collision-computing process described herein; col. 247, lines 60-66, A tokenized data stream refers to a human or machine processed, ordered collection of symbols (numerical, text, or alphanumeric character sets) that have been used to replace structured or unstructured data including text (articles, reports, messages, spreadsheets), images, video, audio data, and other sensor data, or any combination of these data types; and col. 248, lines 4-12, An example that shows the breadth of this approach is the use of optical, non-invasive photoplethysmography (PPG) data, which can be processed to measure heart rate, heart rate variability (HRV), heart rate recovery (HRR), and pulse transit time (PTT) for blood pressure, respiration rate, oxygen saturation, blood pressure and cardiac output assessments, neurologically induced skin perfusion changes, brain asymmetry, and also for detecting peripheral vascular disease; and for further details, see “Various Glucose Measurement Systems and Methods”). However, Gulati fails to explicitly teach wherein the detector is a first silicon photomultiplier (SiPM) configured to detect light within a first range of wavelengths; a second SiPM configured to detect light within a second range of wavelengths, the second range being different from the first range; and wherein the filter is a tunable optical filter and a microcontroller configured to control the tunable optical filter to transmit respective narrow-band fractions of the reflected portion of the light beam in a plurality of respective time intervals, the detectors being configured to generate, for each of said narrow-band fractions, corresponding electrical signals indicative of an intensity of the narrow-band fraction of the reflected portion of the light beam.
	However, Stoddart teaches a first silicon photomultiplier (SiPM) (S2) configured to detect light within a first range of wavelengths and a second SiPM (S3) configured to detect light within a second range of wavelengths, the second range being different from the first range (col. 2, lines 66-67 and col. 3, line 1, Both the light source (typically a light emitting diode or tungsten lamp) and the detector (typically a silicon photodiode or photomultiplier) are called "optodes;" col. 3, lines 12-15, By detecting the change of absorption at two or more wavelengths, pulse oximeters can measure the average hemoglobin oxygen saturation in the pulsing arteries; col. 6, lines 45-48, Having two long-delay (but different) shuttered detectors (S2, S3) and two alternating wavelengths, permits the oxygenation to be determined while suppressing subject-dependent parameters and variations in skin contact; and col. 6, lines 66-67, Various dyes were used spanning wavelengths from 500 to 830 nm). 
	It would have been obvious to one of ordinary skill in the arty before the effective filing date of the claimed invention to modify Gulati to incorporate the teachings of Stoddart to further include silicon photomultipliers because they have a better signal-to-noise ratio than APDs. However, the combination fails to explicitly teach a tunable optical filter optically coupled to the detectors and configured to receive a reflected portion of a light beam that is reflected from a vascularized tissue, and to transmit at least some of the reflected portion of the light beam to the detectors; and a microcontroller configured to control the tunable optical filter to transmit respective narrow-band fractions of the reflected portion of the light beam in a plurality of respective time intervals, the detectors being configured to generate, for each of said narrow-band fractions, corresponding electrical signals indicative of an intensity of the narrow-band fraction of the reflected portion of the light beam.
	However, Crane teaches wherein the filter is a tunable optical filter (17) (col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Stoddart to incorporate the teachings of Crane to further include a tunable filter because they require no dispersion which means that their resolution is not limited by its size, and they can be made compact, allowing for an efficient device that is easy to integrate into other devices. However, the combination fails to explicitly teach a microcontroller configured to control the tunable optical filter to transmit respective narrow-band fractions of the reflected portion of the light beam in a plurality of respective time intervals, the detectors being configured to generate, for each of said narrow-band fractions, corresponding electrical signals indicative of an intensity of the narrow-band fraction of the reflected portion of the light beam.
	However, Wijbrans teaches a microcontroller (MC) configured to control the tunable optical filter to transmit respective narrow-band fractions of the reflected portion of the light beam in a plurality of respective time intervals, the detectors (PD1-PD3) being configured to generate, for each of said narrow-band fractions, corresponding electrical signals indicative of an intensity of the narrow-band fraction of the reflected portion of the light beam (¶17-¶22, For each substance of interest, the wavelengths to which the filters should be tuned and the spectral coefficients for that wavelength sub range are stored in the memory of the micro controller. The procedure followed by the microcontroller then is: Tune a filter to the start of the wavelength sub range to be integrated. Reset the integrator. Measure and store the accumulated charge in the integrator. Optionally scan through the whole wavelength sub range if the subrange is larger than the bandwidth of the tunable filter. Stop measuring and read-out the accumulated charge using the AD converter; and ¶55, each tunable bandpass filter (TBF1, TBF2) is configured to receive control data indicative of a time period (T.sub.Filter) during which the corresponding tunable bandpass filter (TBF1, TBF2) is arranged to filter a predetermined wavelength interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Stoddart, and Crane to incorporate the teachings of Wijbrans to further include a microprocessor because doing so allows for easier use of the device and allows for the production of accurate data. 

Regarding claim 19, Gulati as modified by Stoddart, Crane, and Wijbrans teaches the blood pressure detection system according to Claim 18, further comprising: a light source (Gulati 6104 and Crane 11) configured to emit the beam of light toward the vascularized tissue (Gulati 6108) (Crane, abstract, System and method for enhancing visualization of veins, arteries or other subcutaneous natural or foreign structures of the body and for facilitating intravenous insertion or extraction of fluids, medication or the like in the administration of medical treatment to human or animal subjects are described which comprise a light source (11) for illuminating or transilluminating the corresponding portion of the body with light of selected wavelengths). 

Regarding claim 23, Gulati as modified by Stoddart, Crane, and Wijbrans teaches the blood pressure detection system according to Claim 18, further comprising: a display device (Gulati, 6160) coupled to the processor (Gulati 6130), the display device (Gulati 6160) configured to display values associated with the determined estimate of the blood pressure (Gulati, col. 137, lines 63-67, the front-end module 6202 collects data from the medium to be analyzed 6108, transmits it to the back-end module 6204 for processing of the collected data, and displays the received results).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Stoddart et al. (U.S. Patent No. 6381480 B1), Crane et al. (U.S. Patent No. 6230046 B1), and Wijbrans et al. (USPGPub 20170016766 A1) as applied to claim 19 above, and further in view of Helbing (USPGPub 200601322786 A1).

Regarding claim 20, Gulati as modified by Stoddart, Crane, and Wijbrans teaches a light source (Gulati 6104 and Crane 11) and an optoelectronic device (Gulati 6100). However, the combination fails to explicitly teach wherein the light source is formed in a first die, and the optoelectronic device is formed in a second die that is separate from the first die.
	However, Helbing teaches wherein the light source (42) is formed in a first die (70), and the optoelectronic device (36) is formed in a second die (40) that is separate from the first die (70) (¶43, FIGS. 6 and 7 illustrate a sensor having a light source and detector on opposite sides of chemical layer 32. Referring now to FIGS. 6 and 7, light source 42 is provided on a separate substrate 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Stoddart, Crane, and Wijbrans to incorporate the teachings of Helbing to further include separate dies for the light source and the optoelectronic device because it allows for a separation of the two parts, allowing a greater range of emission angle to be picked up by the sensor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Stoddart et al. (U.S. Patent No. 6381480 B1), Crane et al. (U.S. Patent No. 6230046 B1), and Wijbrans et al. (USPGPub 20170016766 A1) as applied to claim 19 above, and further in view of Donlagic et al. (USPGPub 20160025562 A1).

Regarding claim 21, Gulati as modified by Stoddart, Crane, and Wijbrans teaches wherein the light source (Gulati 6104) is a light emitting diode (LED) (Gulati, col. 227, lines 10-16, an illumination system (“light engine”) or radiation source for measurement of analytes using collision computing could be configured with one or more discrete devices, e.g., LED, laser diode, VCSELs, quantum dots, phosphor dots or superluminous LED sources coupled to single or multiple detectors or photodiodes or quantum dots, without the use of an interferometer). However, the combination fails to explicitly teach wherein the LED is configured to emit the light beam having wavelengths in a range from 400nm to 1000nm, inclusive.
	However, Donlagic teaches wherein the LED (912) is configured to emit the light beam having wavelengths in a range from 400nm to 1000nm, inclusive (¶56, The broad-band light source 912 can be an optical source, such as a light bulb, a xenon-filled light bulb, or a broad-band light-emitting diode (LED). Other broad band light sources may be used. Broad-band source, as used herein means a light source that emits an optical spectrum having a Full Width at Half Maximum amplitude (FWHM) of greater than about 250 nm, greater than about 500 nm, or even more, and that emits wavelengths within range of between about 350 nm and about 1100 nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Crane to incorporate the teachings of Donlagic to further include this specific range of wavelengths because near infrared spectroscopy penetrates a broad range of tissues, allowing it to be used in a plurality of different applications.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (U.S. Patent No. 9554738 B1) in view of Stoddart et al. (U.S. Patent No. 6381480 B1), Crane et al. (U.S. Patent No. 6230046 B1), and Wijbrans et al. (USPGPub 20170016766 A1) as applied to claim 21 above, and further in view of Wong et al. (A near-infrared heart rate measurement IC with very low cutoff frequency using current steering technique).

Regarding claim 22, Gulati as modified by Stoddart, Crane, and Wijbrans teaches a light source (Gulati 6104 and Crane 11). However, the combination fails to explicitly teach wherein, in operation, a power consumption of the light source is equal to or less than 10mW.
	However, Wong teaches wherein, in operation, a power consumption of the light source is equal to or less than 10mW (abstract, A near-infrared heart-rate measurement IC that processes the photoplethysmographic signal was designed using a 0.35-/spl mu/m CMOS technology. The IC consists of a current-to-voltage (I-V) converter, a buffer, a sample-and-hold circuit, a second-order continuous-time low-pass filter (CT-LPF), a comparator, and a timing circuit that is used to pulse the external light-emitting diode with a very low duty cycle to reduce its power consumption. The current steering technique is employed in the design of the CT-LPF to meet the requirement for very low cutoff frequency. The circuit operates from a 3-V lithium battery, occupies a core area of 0.46 mm/sup 2/ and has a power consumption of 4.5 mW).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Stoddart, Crane, and Wijbrans to incorporate the teachings of Wong to further limit the power consumption because doing so makes the device more affordable and user friendly. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record individually or combined fails to teach the optoelectronic device according to claims 7 and 1 as claimed, more specifically in combination with wherein the first array of avalanche photodiodes is included in a first silicon photomultiplier (SiPM) having a P/N type, and the second array of avalanche photodiodes is included in a second SiPM having a N/P type, the first range of wavelengths being below 500 nm, and the second range of wavelengths being between 500nm and 1000 nm.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                     

/JENNIFER D BENNETT/Examiner, Art Unit 2878